The words charged in the declaration in this suit, “ He killed and salted one of my hogs,” do not necessarily mean nor imply that the hog was feloniously stolen, and without such a meaning or implication, they are not actionable, when no special damage arising from the speaking of them is averred. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended; which is ordered to be certified to the said court.